Citation Nr: 1115995	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-02 239	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for left knee bursitis.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1985 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO)

In September 2009, the Veteran failed to appear for a hearing before the Board and the Board deems his request for a hearing as having been withdrawn. 

In February 2010, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In correspondence in April 2011, the Veteran raised a claim for increase for his psychiatric disorder, which is referred to the RO for appropriate action.


FINDING OF FACT

Left knee bursitis had onset is service.


CONCLUSION OF LAW

Left knee bursitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Inasmuch as the decision is favorable to the Veteran, VCAA compliance need not be further addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that the Veteran complained of left knee pain on his separation physical examination in September 2004.  The Veteran described left knee pain after running and that he used anti-inflammatory medication. 

After service in December 2005, the Veteran filed a claim of service connection for left knee tendonitis, asserting that the condition was diagnosed at Branch Medical Clinic at Andrews Air Force Base in May 2004 with treatment lasting through August 2004.  Records of the treatment are not included in the service treatment records.

On VA examination in March 2006, the Veteran complained of pain along the medial aspect of the proximal tibial, which was worse after walking long distances.  On physical examination, there was full range of motion in the left knee with no pain.  There was tenderness over the pes anserine bursa on the medial aspect of the proximal tibia.  The diagnosis was pes anserine bursitis of the left knee, but the examiner did not give a nexus opinion.








Analysis

Although the service treatment records do not document left knee bursitis, there is evidence of left knee pain after running for which the Veteran took anti-inflammatory medication.  And the current diagnosis of left knee bursitis was based on VA examination in March 2006, shortly after service, and the diagnosis was based on the specific symptoms of pain after exertion and tenderness over the pes anserine bursa on the medial aspect of the proximal tibia.  

Inasmuch as the Veteran's symptoms remained the same between his separation examination and his initial post-service VA examination, and given the continuity, as well as the lack of evidence of superseding injury, and that the Veteran is competent to describe left knee symptoms and his statement to the VA examiner is credible in the context of his complaint on separation examination, and finding no evidence to the contrary, the Board concludes that service connection for left knee bursitis is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


ORDER

Service connection for left knee bursitis is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


